        1:19-cv-01133-HAB-EIL # 26             Page 1 of 17




                           UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

ANTHONY GAY,

                        Plaintiff,
                                                       Case Number 18-cv-7196
v.
                                                       Judge Sara L. Ellis
THE STATE OF ILLINOIS, et al.,

                       Defendants.

     DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28 USCS § 1404

        NOW COME Defendants, WEXFORD HEALTH SOURCES, INC., WILLIAM PUGA,

M.D., KELLY RENZI, PSY.D., by and through their attorneys, CASSIDAY SCHADE LLP;

PIERRE NUNEZ, PhD, by and through his attorneys, DONOHUE BROWN MATHEWSON &

SMYTH LLC; and the STATE OF ILLINOIS, JAMES R. BALDWIN, SYLVIA BUTLER and

MELVIN HINTON, by and through their attorney, KWAME RAOUL, Attorney General of

Illinois, and move to transfer this matter from the Federal District Court for the Northern District

of Illinois, Eastern Division (“Northern District, Eastern Division”) to the Federal District Court

for the Central District of Illinois (“Central District”), and in support thereof, state as follows:

I.      Introduction

        On October 28, 2018, Plaintiff, ANTHONY GAY (“Gay” or “Plaintiff”), through his

retained counsel, filed the above-captioned matter. (ECF #1). In his Complaint, Plaintiff has

brought claims against Defendants for purported violations of the Eighth Amendment, the

Americans with Disabilities Act (“ADA”), the Rehabilitation Act (“RA”), and the Fourteenth

Amendment’s due process clause. Id. at ¶¶ 1-5. Specifically, Plaintiff asserts that he was

improperly committed to solitary confinement during his more than two-decades-long prison
         1:19-cv-01133-HAB-EIL # 26                Page 2 of 17



sentence, and did not receive proper mental health treatment and reasonable accommodations for

the mental health issues that allegedly resulted from the solitary confinement. Id. at pages 1-3.

        In his Complaint, Plaintiff alleges that, from 1998 until he was released in 2018, he was

placed in solitary confinement as a result of disciplinary infractions and staff assaults. Id.

Plaintiff further alleges that during these twenty (20) years in Illinois Department of Corrections

(“IDOC”) custody, he was incarcerated at several correctional facilities, including Tamms

Correctional Center (“Tamms”), Dixon Correctional Center (“Dixon”), Pontiac Correctional

Center (“Pontiac”), Stateville Correctional Center (“Stateville”), and Menard Correctional Center

(“Menard”). Id. at ¶ 9. According to Plaintiff’s Living History obtained from the IDOC, he also

spent time early in his nearly twenty-four (24) year incarceration at Shawnee Correctional Center

(“Shawnee”), Centralia Correctional Center (“Centralia”), and Logan Correctional Center

(“Logan”). (See “Exhibit 1” – Plaintiff’s IDOC living assignment history).

        Pontiac is located in the City of Pontiac, County of Livingston. Livingston County is

within the geographical boundaries of the Central District (“Central District”)1; Tamms is located

in the City of Tamms, County of Alexandra. Alexandra County is located within the

geographical boundaries of the Federal District Court for the Southern District of Illinois

(“Southern District”).2 Menard is located in the City of Menard, County of Randolph. Randolph

County is within the geographical boundaries of the Southern District.3 Dixon is located in the

City of Dixon, County of Lee. Lee County is located within the geographical boundaries of the

United States District Court for the Northern District of Illinois, Western Division (“Northern

District, Western Division”)4. Shawnee is located in the City of Vienna, County of Johnson.


1
  https://www.ilcd.uscourts.gov/sites/ilcd/files/New_District_Map_June_2015.pdf
2
  https://www.ilsd.uscourts.gov/
3
  https://www.ilsd.uscourts.gov/
4
  https://www.usmarshals.gov/district/il-n/general/area.htm


                                                       2
            1:19-cv-01133-HAB-EIL # 26                Page 3 of 17



Johnson County is located within the geographical boundaries of the Southern District.5

Centralia is located in the City of Centralia, County of Marion. Marion County is within the

geographical boundaries of the Southern District.6 Logan is located in the City of Lincoln,

County of Logan. Logan County is within the geographical boundaries of the Central District.7

           Stateville is located in the City of Crest Hill, County of Will. Stateville is the sole prison

in which Plaintiff was incarcerated that is located within the geographical boundaries of the

Northern District, Eastern Division.8

           While Plaintiff’s Complaint is vague as to the time he spent at each facility, a review of

Gay’s Living History from the IDOC, the criminal cases that extended his incarceration at the

IDOC, his prior civil suits, and a Chicago Tribune news article that quotes Gay and his attorney

demonstrates that the material events set forth in Plaintiff’s complaint did not occur within the

Northern District, Eastern Division. In this regard, Plaintiff alleges that, from March of 1998

until his release from custody in 2018, he was placed in solitary confinement for disciplinary

infractions. (ECF #1 at ¶¶ 25-26). Plaintiff’s Living History from the IDOC shows that, over the

course of his nearly 24-years in IDOC custody, he spent the vast majority in the Central and

Southern Districts, and a total of only four(4) months in the Northern District, Eastern Division:




5
    https://www.ilsd.uscourts.gov/
6
    https://www.ilsd.uscourts.gov/
7
    https://www.ilcd.uscourts.gov/sites/ilcd/files/New_District_Map_June_2015.pdf
8
    https://www.usmarshals.gov/district/il-n/general/area.htm


                                                           3
            1:19-cv-01133-HAB-EIL # 26                  Page 4 of 17



         FACILITY                         COURT DISTRICT                                         TIME9
           Pontiac                            Central District                             6 years, 6 months
           Logan                              Central District                                  3 months
           Tamms                             Southern District                             10 years, 6 months
           Menard                            Southern District                             3 years, 6 months
          Shawnee                            Southern District                                 11 months
          Centralia                          Southern District                                    1 day
           Dixon                    Northern District, Western Division                     1 year, 7 months
          Stateville                Northern District, Eastern Division                         4 months

           Over the last 22 years, Plaintiff has filed at least thirty-three (33) civil cases, other than

the present one, some of which contain allegations similar to the present lawsuit. In this regard,

Plaintiff filed thirteen (13) actions in the Central District10, seventeen (17) suits in the Southern

District11, and three (3) cases in the Northern District, Western Division12. This is the first case

Plaintiff has filed in the Northern District, Eastern Division.

           Furthermore, on January 2, 2019, the Chicago Tribune published an article that was based

upon information, documents, and quotes provided by Gay, as well as his attorneys in the present

matter. (See Coen and St. Clair, How Solitary Confinement Drove a Young Inmate to the Brink of

Insanity, Chicago Tribune, http://www.chicagotribune.com/news/ct-met-anthony-gay-solitary-

confinement-suit-20181206-story.html#nt=oft12aH-1la1                        (last    visited     on     January   23,

2019)(attached hereto as “Exhibit 2”)(the “Article”)). The Article sets forth a detailed history of

when and where the events giving rise to this lawsuit arose. To this end, the Article states that in

his earliest days in IDOC custody, he served his time at Shawnee Correctional Center. (“Exhibit

2” at page 4). However, after a fight with an inmate at Menard, Plaintiff was placed in solitary


9
    The time spent at each facility is an approximation based on Plaintiff’s Living History. (Exhibit 1.)
10
  Cases include Docket Nos. 01cv1070; 01cv1210; 01cv1209; 06cv4012; 08cv1332; 09cv1186; 09cv1364;
09cv1404; 10cv1111; 10cv1112; 12cv1426; 12cv1517; and 13cv1184.
11
  Cases include Docket Nos. 96cv962; 98cv772; 99cv365; 99cv366; 99cv367; 00cv29; 05cv150; 08cv59; 08cv523;
09cv769; 09cv925; 09cv1051; 10cv128; 10cv336; 11cv14; 11cv20; and 11cv27.
12
     Cases include Docket Nos. 01cv50448; 04cv50418; and 18cv50310.


                                                             4
            1:19-cv-01133-HAB-EIL # 26                Page 5 of 17



confinement. Id. at pages 4-5. As a result of disciplinary imposed by the fight at Menard,

Plaintiff was transferred to Pontiac. Id. at page 5. In 1998, he was transferred to Tamms. Id.

From 2000 to 2004, Plaintiff underwent twenty-one indictments while being housed in Pontiac.

Id. at page 8. According to his criminal history, Gay was convicted of aggravated battery of a

correctional officer in 1998 in Alexandra County during his incarceration at Tamms, which is

within the geographical boundaries of the Southern District. (“Exhibit 3” – Plaintiff’s IDOC

Criminal History). Subsequently, Plaintiff was convicted of aggravated battery of a correctional

officer twenty (20) additional times in Livingston County from 2000 to 2004 during his

incarceration at Pontiac, which is located within the geographical boundaries of the Central

District. Id.

            Plaintiff was transferred to Dixon only a few months prior to his August of 2018 release.

(“Exhibit 2” at pages 7-8). The Article states:

                    “With real hope of freedom for the first time in decades, Gay
                    stopped harming himself as much in his final months of
                    incarceration. Not coincidentally, he was transferred to Dixon
                    Correctional Center, where he was allowed to interact with other
                    inmates, taken off his medication and received intensive daily
                    therapy. He was released this past August.” Id. at page 8.

            Since his release, Plaintiff has been living in the City of Rock Island, County of Rock

Island, State of Illinois. (ECF #1 at ¶ 9). Rock Island County is within the geographical

boundaries of the Central District.13 The Article states that Plaintiff is now receiving therapy near

his home. (“Exhibit 2” at page 11).

            Here, Plaintiff has sued the State of Illinois, the IDOC, and Wexford Health Sources, Inc.

Plaintiff also sued the following individual Defendants:




13 13
        https://www.ilcd.uscourts.gov/sites/ilcd/files/New_District_Map_June_2015.pdf


                                                          5
          1:19-cv-01133-HAB-EIL # 26          Page 6 of 17



         IDOC Central Region Psychology Supervisor, Jeff Sims (“Dr. Sims”);

         IDOC Southern Region Psychology Supervisor, Shane Reister (“Dr. Reister”);

         IDOC Statewide Mental Health Supervisor, Dr. Melvin Hinton (“Dr. Hinton”);

         Mental Health Director of Pontiac, Kelly Renzi, Psy.D (“Dr. Renzi”);

         Psychiatrist and physician at Dixon, William Puga, M.D. (“Dr. Puga”);

         Mental Health Director of Dixon, Jamie Chess, Psy.D. (“Dr. Chess”);

         Psychologist at Dixon, Pierre Nunez, PhD(“Dr. Nunez”); and,

         Mental Health Director at Menard, Sylvia Butler, Psy.D. (“Dr. Butler”).

II.       Analysis

          Congress enacted the federal change of venue statute, 28 U.S.C.S. § 1404, to “allow a

district court to transfer an action filed in a proper, though not necessarily convenient, venue to a

more convenient district.” Research Automation, Inc. v. Schrader-Bridgeport Int’l, Inc., 626 F.3d

973, 977 (7th Cir. 2010). Section 1404(a) of the statute states:

                 “For the convenience of parties and witnesses, in the interest of
                 justice, a district court may transfer any civil action to any other
                 district or division where it might have been brought or to any
                 district or division to which all parties have consented.” 28
                 U.S.C.S. § 1404(a).

          The Supreme Court directs that 28 U.S.C.S. § 1404(a) “is intended to place discretion in

the district court to adjudicate motions for transfer according to [a] ‘…case-by-case

consideration of convenience and fairness.’” Stewart Organization, Inc. v. Ricoh Corp., 487 U.S.

22, 29 (1988), quoting Van Dusen v. Barrack, 376 U.S. 612, 622 (1964). In deciding the instant

motion, this Court may evaluate the particular circumstances of this case and may exercise

discretion to consider “all factors relevant to convenience and/or the interests of justice.”

Research Automation, 626 F.3d at 978. The Seventh Circuit has recognized that 28 U.S.C.S. §



                                                  6
        1:19-cv-01133-HAB-EIL # 26              Page 7 of 17



1404 allows for a “flexible and individualized analysis and affords district courts the opportunity

to look beyond a narrow or rigid set of considerations in their determinations.” Research

Automation, 626 F.3d at 978, quoting Stewart, 487 U.S. at 29.

        Defendants request that this Honorable Court exercise its discretion pursuant to 28

U.S.C.S. § 1404 and transfer this matter to the Central District for all further proceedings. Only

about four (4) months of the twenty-four (24) years Plaintiff was incarcerated were spent at

Stateville, the only prison within the boundaries of the Eastern Division of the Northern District.

As such, the connection to this District is tenuous at best, and it is not in the interest of justice to

litigate it here. Instead, it would be much more convenient for the non-party witnesses and

parties to litigate this case in the Central District.

A.      Convenience (or Private) Factors

        In deciding whether transfer would promote convenience, courts consider such private

interest factors as: “(1) the plaintiff’s choice of forum; (2) the situs of material events; (3) the

relative ease of access to sources of proof; (4) the convenience of the parties; and (5) the

convenience of witnesses.” Morton Grove Pharm., 525 F. Supp. 2d at 1044 (citing Schwartz v.

Nat’l Van Lines, Inc., 317 F. Supp. 2d 829, 835 (N.D. Ill. 2004)); see also Amoco Oil Co. v.

Mobil Oil Corp., 90 F. Supp. 2d 958, 960 (N.D. Ill. 2000). In the case at bar, these convenience

factors favor transfer to the Central District of Illinois.

        1. Plaintiff’s Choice of Forum and the Situs of Material Events

        Courts in this District have held that if the “events giving rise to the cause of action did

not take place in the plaintiff’s selected forum, the ‘plaintiff’s preference has minimal value.’”

Dunn v. Soo Line R. Co., 864 F. Supp. 64, 65 (N.D. Ill. 1994) (quoting Robinson v. Town of

Madison, 752 F. Supp. 842, 847 (N.D. Ill. 1990)); see also F & G Scrolling Mouse, L.L.C. v.




                                                     7
        1:19-cv-01133-HAB-EIL # 26             Page 8 of 17



Microsoft, Inc., 56 F. Supp. 2d 1005, 1007 (N.D. Ill. 1999)(“It is well-established that a

plaintiff's choice of forum is entitled to deference, but it is equally well-settled that this deference

is of minimal value…”). Furthermore, "the convenience of an attorney is not a factor in

considering a motion to transfer venue…" Flexicorps, Inc. v. Benjamin & Williams Debt

Collectors, Inc., 2007 U.S. Dist. LEXIS 38618, 2007 WL 1560212, at *5 n.3 (N.D. Ill. May 29,

2007)

        Based upon the Plaintiff’s own pleadings, as well as the additional information obtained

to date, it is apparent that none of the material events giving rise to Plaintiff’s claims occurred

within the Northern District, Eastern Division. To this end, Plaintiff only named individual

Defendants located at Pontiac, Menard, and Dixon, all of which are located outside of the

geographical boundaries of the Northern District, Eastern Division. (ECF #1 at ¶¶ 13-20). The

only facility Plaintiff alleges he was incarcerated at within the geographical boundaries of the

Northern District, Eastern Division, is Stateville. Id. at ¶ 9. Plaintiff, however, was sporadically

housed at Stateville for only four months, with the last stint having been for two weeks in

January 2003. (Exhibit 1 at p. 34.) None of the individually named healthcare providers treated

Plaintiff at Stateville. Furthermore, none of Plaintiff’s criminal cases or civil suits were filed in

the Northern District, Eastern Division, or involved his incarceration at Stateville. (See “Exhibit

1” and fn. 6-8).

        As such, it appears that the only material connection Plaintiff’s claims have to the

Northern District, Eastern Division is the location of his attorneys. However, the location of a

party’s attorney is not a factor when considering a motion to transfer. Flexicorps, Inc. at *5 n. 3.

In fact, Plaintiff himself lives within the geographical boundaries of the Central District. (ECF #1

at ¶ 9). Consequently, Plaintiff’s filing of this suit in the Northern District, Eastern Division is a




                                                   8
        1:19-cv-01133-HAB-EIL # 26           Page 9 of 17



clear example of forum-shopping. Thus, because the material events giving rise to this matter did

not take place in the Northern District, Eastern Division, Plaintiff’s choice of forum should not

be given deference.

       2. Convenience of Non-Party Witnesses

       The next of the private factors is the convenience of non-party witnesses, which “is often

viewed as ‘the most important factor in the transfer analysis.’” Preussag Int’l Steel Corp. v. Ideal

Steel & Builders’ Supplies, Inc., No. 03 C 6643, 2004 WL 783102, at *5 (N.D. Ill. Jan. 21, 2004)

(quoting Tingstol Co. v. Rainbow Sales Inc., 18 F. Supp. 2d 930, 933 (N.D. Ill. 1998)); First

Nat’l Bank, 447 F. Supp. 2d 902, 913 (N.D. Ill. 2006). In weighing this factor, courts should

“assess the location of potential witnesses, the nature of their expected testimony, and whether

certain witnesses may be compelled to testify.” Eugene v. McDonald’s Corp., No. 96 C 1469,

1996 WL 411444, at *2 (N.D. Ill. July 18, 1996) (citing Canade v. Grumman Corp., No. 93 C

6628, 1994 WL 87307, at *2 (N.D. Ill. Mar. 16, 1994)).

       In addition, “[t]he convenience of party witnesses is less relevant than the convenience of

non-party witnesses, since party witnesses normally must appear voluntarily.” Gueorguiev v.

Max Rave, LLC, 526 F. Supp. 2d 853, 858 (N.D. Ill. 2007). The nature of the witnesses'

testimony and whether they can be compelled to testify are overarching concerns. F & G

Scrolling Mouse, L.L.C. v. Microsoft, Inc., 56 F. Supp. 2d 1005, 1008-1009 (N.D. Ill.

1999)(ruling in favor of transfer where numerous non-party witnesses were subject to the 100

mile radius of subpoena power in the transferee District, but not in the Northern District).

Additionally, “the convenience of expert witnesses is irrelevant in determining the propriety of

transfer . . . since it may be presumed that witnesses who are paid to testify will appear at trial

irrespective of the location of the forum.” Newton v. Thomason, No. 91 C 6322, 1991 WL




                                                 9
       1:19-cv-01133-HAB-EIL # 26            Page 10 of 17



281194, at *2 (N.D. Ill. Dec. 30, 1991) (quoting Bodine’s, Inc. v. Sunny-O, Inc., 494 F. Supp.

1279, 1286 (N.D. Ill. 1980)). For these reasons, “[m]ore weight is afforded non-party witnesses.”

First Nat’l Bank, 447 F. Supp. 2d at 913.

       In the case at bar, the non-party witnesses that possess the majority of relevant

information are the correctional and medical staff that provided and/or witnessed the occurrences

at issue, as well as the medical and mental health treatment and care that Gay was provided (or

allegedly not provided) while imprisoned. Here, an overwhelming majority of the material events

giving rise to this case took place at Pontiac, which is located within the geographical boundaries

of the Central District. Specifically, Plaintiff alleges that he was placed in solitary confinement

the entire time he was held at this facility, which is designated to house inmates that were

assigned to segregation as a result of disciplinary infractions. (ECF #1 at ¶ 9-10). In addition, the

twenty (20) convictions for assault to a correctional officer that lead to the extension of his

sentence occurred while he was being housed at Pontiac. (“Exhibit 3”). Thus, based upon the

broad scope of Plaintiff’s allegations and the amount of time he spent at Pontiac, there are

potentially dozens of non-party witnesses that work, and presumably reside, within the Central

District. These witnesses live outside of this Court’s subpoena power. Thus, litigating the case in

Chicago, Illinois is clearly an onerous burden to these witnesses, as well as the parties that are

compelling them to appear for a deposition or trial.

       In addition, Plaintiff lives with his family and is receiving mental health treatment in

Rock Island, Illinois, which is located within the geographic boundaries of the Central District.

(ECF #1 at ¶ 9 and “Exhibit 2” at page 11). Gay’s family members and mental health providers

will be key witnesses in this case regarding both liability and damages. As such, most, if not all,




                                                 10
         1:19-cv-01133-HAB-EIL # 26                   Page 11 of 17



of the potential non-party witnesses work and presumably reside in the Central District, and in

any event, outside of the Northern District, Eastern Division.

         For those potential non-party witnesses that reside in the Southern District, the Federal

District Court located in Springfield, Illinois is less than one-hundred fifty (150) miles from

Menard, while the Federal District Court sitting in Chicago, Illinois is almost three-hundred fifty

(350) miles away. Thus, the Central District is a more convenient location than the Northern

District, Eastern Division for these non-party witnesses as well.

         Based upon the information Gay and his attorneys provided in connection with the

Article, Plaintiff’s brief time at Dixon near the end of his incarceration was relatively uneventful.

(“Exhibit 2 at pages 7-8). Notwithstanding, even if there are potential non-party witnesses that

work at Dixon (which is within the geographical boundaries of the Northern District, Western

Division), the Federal District Court in Springfield, Illinois is only one-hundred seventy (170)

miles from that facility, while the Court sitting in Chicago, Illinois is almost one-hundred twenty

(120) miles from Dixon.14 Thus, this distance is negligible when comparing it to the distance

between Chicago, Illinois and the potential witnesses residing in the Central and Southern

Districts.

         Based upon the foregoing, when balancing the interests of the non-party witnesses, it is

evident that the Central District is the most convenient location to litigate this case; and in any

event, Chicago, Illinois is the least convenient venue in Illinois for these individuals.

Consequently, this case serves as a prototypical example of when a Court should exercise its

discretion pursuant to § 1404, and this matter should be transferred to the Central District.




14
  There is also a federal District Court sitting in Rock Island, Illinois, which is less than eighty (80) miles from
Dixon.


                                                           11
            1:19-cv-01133-HAB-EIL # 26                   Page 12 of 17



            3. Convenience of the Parties

            The next private factor to consider is the convenience of the parties in this action. In

doing so, the Court will consider “the parties’ respective residences and their ability to bear the

expenses of litigating in a particular forum.” Genocide Victims of Krajina v. L–3 Services, Inc.,

804 F. Supp. 2d 814, 826 (N.D. Ill. 2011); Body Science LLC v. Boston Scientific Corp., 846 F.

Supp. 2d 980, 996 (N.D. Ill. 2012) (citing Hanley v. Omarc, Inc., 6 F. Supp. 2d 770, 776 (N.D.

Ill. 1998)).

            Here, Plaintiff resides within the geographical boundaries of the Central District. (ECF #1

at ¶ 9). It is believed that Plaintiff has the least amount of means to bear the expenses in litigating

a case almost two-hundred (200) miles away from his home. As such, in the interest of the

convenience of the parties, including Gay himself, this case should be transferred to the Central

District.15

            4.       The Access to Sources of Proof

            The last convenience factor concerns the relative ease of access to evidence. In the case at

bar, the parties will need the records relative to Gay’s post-incarceration mental health treatment,

which are located within the geographical boundaries of the Central District. In addition, it is

believed that Gay’s grievance records are located at the IDOC office in Springfield, Illinois,

which is also within the geographical boundaries of the Central District. As such, this

convenience factor also favors transfer to the Central District.

B. Interest of Justice (or Public) Factors

            Relevant interest of justice factors under the transfer statute include: “docket congestion

and likely speed to trial in the transferor and potential transferee forums, . . . each court’s relative

familiarity with the relevant law, . . . the respective desirability of resolving controversies in each
15
     There is a Federal District Court for the Central District located in Rock Island, Illinois.


                                                              12
        1:19-cv-01133-HAB-EIL # 26            Page 13 of 17



locale, . . . and the relationship of each community to the controversy[.]” Research Automation,

626 F.3d at 978 (internal citations omitted). The interest of justice may be determinative,

warranting transfer or its denial, even where the convenience of the parties and witnesses points

toward the opposite result. Id. (citing Coffey, 796 F.2d at 220–221). With these principles in

mind, the interest of justice strongly favors transfer to the Central District.

        1. Relationship of Communities to Litigation and Desirability of Resolving Case in
           Each Locale

        “Resolving litigated controversies in their locale is a desirable goal of federal locale,

each court’s relative familiarity with the relevant law, and potential speed to trial in the

prospective forums. Van Dusen, 376 U.S. at 626-27; Chicago, Rock Island & Pacific Railroad

Co. v. Igoe, 220 F.2d 299, 303 (7th Cir. 1955); Allied Van Lines, Inc. v. Aaron Transfer &

Storage, Inc., 200 F. Supp. 2d 941, 946 (N.D. Ill. 2002); Hanley v. Omarc, Inc., 6 F. Supp. 2d

770, 777 (N.D. Ill. 1998); and Coffey v. Van Dorn Iron Works, 796 F.2d 217, 220-21 (7th Cir.

1986). The interest of justice consideration can be determinative, requiring transfer even in cases

where the convenience of the parties and witnesses suggests the opposite result. Research

Automation, Inc., 626 F.3d at 978, citing Coffey, 796 F.2d at 220-21 [emphasis added]. The most

compelling factor for this analysis is the community’s interests. Amoco Oil Co., 90 F. Supp. 2d at

962. In this case, both the community’s interest and convenience heavily weigh in favor of

transfer to the Central District.

        To this end, the residents of the Northern District, Eastern Division have no interest in

deciding this matter, as none of the material events giving rise to Plaintiff’s claims took place

there. To the contrary, a large majority of the events giving rise to this case took place in or near

the Central District; and in any event, much closer to the Central District than Chicago, Illinois.

Specifically, Plaintiff’s placement in solitary confinement and the twenty (20) criminal



                                                  13
         1:19-cv-01133-HAB-EIL # 26                 Page 14 of 17



convictions that lead to the extension of his sentence occurred in the Central District. Plaintiff

claims that the injustice committed by people and government of Livingston County was a key

contributor to the constitutional violations in this case. Thus, the residents of the Central District

certainly have an interest in resolution of this case. In addition, the Plaintiff and most of the

individuals involved in this case live in or close to the Central District, and nowhere near the

Northern District, Eastern Division. Accordingly, the Central District has the strongest

relationship to this controversy and a far greater desirability of resolving this matter than the

Northern District, Eastern Division.

         2. Familiarity with Applicable Law

         Here, both the Central and Northern District have equal familiarity with the applicable

law to this case. Because judges in both districts are equally competent to preside over these

questions, this factor has little bearing when determining a proper venue between two similarly

situated districts.

         3. Speedy Case Resolution

         For purposes of evaluating the factor of the speed at which this case will be resolved, this

Court should look to the reports from the Federal Court Management Statistics. Amoco Oil Co.

v. Mobil Oil Corp., 90 F. Supp. 2d 958, 962 (N.D. Ill. 2000). The most relevant statistic is the

median months from filing to disposition. Vandeveld v. Christoph, 877 F. Supp. 1160, 1169

(N.D. Ill. 1995).

         Here, there is only a negligible difference in the speed of filing to disposition between the

Central District and the Northern District.16 Accordingly, based on the Central District’s strong

ties to this controversy and strong interest in resolving this matter, the interest of justice in this

16
  According to the Federal Court Management Statistics, in the twelve month period ending March 31, 2018, the
median time period from filing to disposition of civil cases was 8.1 months in Northern District compared to 8.4 in
Central District.


                                                         14
        1:19-cv-01133-HAB-EIL # 26            Page 15 of 17



case weighs strongly in favor of transfer to the Central District. Research Automation, Inc., 626

F.3d at 978.

C. Summary of Balance

        After analyzing all of the factors for transfer under 28 U.S.C.S. § 1404(a), it is clear that

the balance warrants transfer of this action to the Central District of Illinois. To this end, the

convenience to all of the parties and non-party witnesses, as well as the interests of justice, weigh

significantly in favor of transfer.

        WHEREFORE, Defendants, WEXFORD HEALTH SOURCES, INC., WILLIAMS

PUGA, M.D., KELLY RENZI, PSY.D., PIERRE NUNEZ, PhD., the STATE OF ILLINOIS,

JAMES R. BALDWIN, SYLVIA BUTLER and MELVIN HINTON, respectfully request that

this Honorable Court transfer this case, instanter, to the United States District Court for the

Central District of Illinois for all further proceedings.



                                                Respectfully submitted,

                                                CASSIDAY SCHADE LLP


                                                By: _/s/ Joseph J. Lombardo_____________
                                                    One of the Attorneys for Defendants,
                                                    WEXFORD HEALTH SOURCES, INC.,
                                                    WILLIAM PUGA, M.D., KELLY RENZI,
                                                    PSY.D.
                                                    20 North Wacker Drive, Suite 1000
                                                    Chicago, IL 60606
                                                    (312) 641-3100
                                                    (312) 444-1669 – Fax
                                                    jlombardo@cassiday.com




                                                  15
1:19-cv-01133-HAB-EIL # 26   Page 16 of 17



                             Kwame Raoul, Attorney General of Illinois

                             By: _/s/ Nicholas S. Staley _____________
                                 One of the Attorneys for Defendants,
                                 the STATE OF ILLINOIS, JOHN R.
                                 BALDWIN, SYLVIA BUTLER and MELVIN
                                 HINTON
                                 Assistant Attorney General
                                 100 W. Randolph, 13th Floor
                                 Chicago, Illinois 60601
                                 nstaley@atg.state.il.us


                             Donohue Brown Mathewson & Smyth LLC

                             By: _/s/ Laura C. Ieremia _____________
                                 One of the Attorneys for Defendant,
                                 PIERRE NUNEZ, PSY.D.
                                 140 S. Dearborn Street, Suite 800
                                 Chicago, IL 60603
                                 (312) 422-4905
                                 liermia@dbmslaw.com




                                16
        1:19-cv-01133-HAB-EIL # 26          Page 17 of 17



                                CERTIFICATE OF SERVICE

        I hereby certify that on January 25, 2019, I electronically filed the foregoing document

with the clerk of the court for the Northern District of Illinois, using the electronic case filing

system of the court. The electronic case filing system sent a “Notice of E-Filing” to the attorneys

of record in this case.

                                                            /s/ Joseph J. Lombardo
9048278 JLOMBARD;JLOMBARD




                                                17
